DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 19 recite “a front hinge part and a rear hinge part configured to rotatably open the door.”  It is unclear to the examiner how the hinge parts are configured to open the door when the drive unit is configured to apply an opening force to the doors.  Revision is required to provide clarity to the claim.  
Claims 15-18 and 20 are rejected for depending upon a rejected base claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rommelfanger (DE 102015211065 A1) in view of Wood (US 20210146807 A1).
Regarding claim 1, Rommelfanger teaches a bi-directional door opening structure, comprising: a first door(fig. 1) configured to be rotatably opened with respect to a front hinge part (along axis P-X) positioned in a roof of a vehicle; a second door (fig. 1) configured to be rotatably opened with respect to a rear hinge part positioned in the roof of the vehicle (P-X); and a drive unit (AK1) positioned in the roof at a point where the front door and the rear door are adjacent to each other, and configured to apply an opening force to the front door and the rear door (figs. 4-1 to 4-3), wherein the drive unit comprises: a spindle unit (AK1.3) configured to open at least one of the front door and the rear door, which has been unlocked by a driving force applied from a driving part (AK1.1); and a differential gear (geared shaft exiting driving part AK1.1) configured to deliver the driving force between the spindle unit and the driving part.
Rommelfanger does not explicitly teach a front door and a rear door.  
Wood teaches a similar door opening structure comprising a front door and a rear door which open with respect to a hinge positioned in the roof.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Rommelfanger with those of Wood to orient the two doors in the front and rear of the vehicle rather than the left and right sides of the vehicle.  Orienting the doors in the front and rear allow an advantageous layout in the advancement of autonomous vehicles as identified by Wood in paragraph 0011.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Regarding claim 12, Rommelfanger in view of Wood teach the bi-directional door opening structure of claim 1, Rommelfanger further teaches wherein the drive unit (AK1) is configured to open a preceding-inputted unlocking door (either door shown open in fig. 2) and then to open a trailing inputted unlocking door (the other door shown open in fig. 2) according to a sequentially-inputted door unlocking input (the doors can be opening independently by the drive unit and a user is able to sequentially input opening requests).  
Regarding claim 13, Rommelfanger in view of Wood teach the bi-directional door opening structure of claim 1, Rommelfanger further teaches wherein the drive unit (AK1) is configured in a width direction of the vehicle (the width direction of the drive unit is configured in a width direction of the vehicle).
Regarding claim 14, Rommelfanger teaches a vehicle comprising: a vehicle body (2); a roof connected to the vehicle body (1); a first door (fig. 1) connected to the vehicle body, the first door configured to be unlocked by a driving force applied from a driving part (AK1); a second door (fig. 1) connected to the vehicle body, configured to be unlocked by the driving force applied from the driving part; and a bi-directional door opening structure comprising: a front hinge part (along axis P-X) positioned in the roof of a vehicle, the front hinge part configured to rotatably open the front door; a rear hinge part (along axis P-X) positioned in the roof of the vehicle, the rear hinge part configured to rotatably open the door; and a drive unit (AK1) positioned in the roof of the vehicle at a point where the first door and the second door are adjacent to each other, and configured to apply an opening force to the front door and the rear door (figs. 4-1 to 4-3), wherein the drive unit comprises: a spindle unit (AK1.3) configured to open at least one of the front door and the rear door, which has been unlocked by a driving force applied from a driving part (AK1.1); and a differential gear (geared shaft exiting driving part AK1.1) configured to deliver the driving force between the spindle unit and the driving part.
Rommelfanger does not explicitly teach a front door and a rear door.  
Wood teaches a similar door opening structure comprising a front door and a rear door which open with respect to a hinge positioned in the roof.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Rommelfanger with those of Wood to orient the two doors in the front and rear of the vehicle rather than the left and right sides of the vehicle.  Orienting the doors in the front and rear allow an advantageous layout in the advancement of autonomous vehicles as identified by Wood in paragraph 0011.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 15-18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2, 15 and 19 contain allowable subject matter for disclosing that the differential comprises a first and a second gear which change the direction of rotation before meshing with the spindle.  The drive unit of Rommelfanger meshes directly into the spindle unit through the differential, and there is no motivation to add multiple gears to the differential.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 3-11, 16-18 and 20 contain allowable subject matter for depending upon an allowable base claim.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675